 Case 1:18-cv-00503-PLM-PJG ECF No. 15 filed 10/17/18 PageID.101 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


ROBERT JEFFERY KING,

               Plaintiff,
                                                              Case No.: 1:18−cv−00503
v.
                                                              Hon. Paul L. Maloney
DAVID MACKIE, et al.,

               Defendant.


                                   JOINT STATUS REPORT


       Plaintiff Robert Jeffery King (“Plaintiff”) and Defendants David Mackie, et al,

(“Defendant”) submit the following joint status report in accordance with Rule 26(f) and the

Court’s Order Setting Rule 16 Scheduling Conference (ECF No. 13):

       A Rule 16 Scheduling Conference is scheduled for October 22, 2018, at 4:00 p.m., before

Hon. Paul L. Maloney. Appearing for the parties as counsel will be:

       Plaintiff Robert Jeffery King: Nicholas H. Klaus

       Defendants Mackie, et al: Thomas L. Thompson on behalf of Defendants David Mackie,
       Bruce Sharp, and Roy Szarfinski; Daniel P. Steele on behalf of Defendants Jason Walters
       and Ginger Ross Moore

       1.      Jurisdiction: The basis for the Court’s jurisdiction is:

       Plaintiff has alleged that the basis for the Court's jurisdiction is conferred upon this Court

“by 28 U.S.C. §§ 1331 and 1343(3) and (4), as this action seeks redress for the violation of

Plaintiff’s federal constitutional and civil rights. Plaintiff’s claims for declaratory relief are

authorized by 28 U.S.C. §§ 2201 and 2202 and Rule 57 of the Federal Rules of Civil Procedure.”

       2.      Jury or Non-Jury: This case is to be tried before a jury.

       3.      Judicial Availability: The parties do not agree to have a United States Magistrate
                                                  1
 Case 1:18-cv-00503-PLM-PJG ECF No. 15 filed 10/17/18 PageID.102 Page 2 of 7




Judge conduct any and all further proceedings in the case, including trial, and to order the entry

of final judgment.

       4.      Statement of the Case: This case involves:

       This is a civil action in which Plaintiff alleges that Defendants violated his rights,

privileges, and immunities secured by the Civil Rights Act of 1871, 42 U.S.C. § 1983, and the

First and Fourteenth Amendments to the United States Constitution. Plaintiff alleges that he was

singled out and defamed by the Defendants, where they conspired to remove him from the

Hillsdale Airport Advisory Committee and made a false police report against him for trespass at

the airport. Plaintiff further alleges that the Defendants actions were in retaliation for his First

Amendment protected speech, wherein he spoke publicly about mismanagement of the airport and

airport funds, nepotism, and City corruption. As a result of Defendants allegedly unconstitutional

acts, Plaintiff is seeking compensatory and punitive damages, declaratory relief, an award of

attorney’s fees and costs, and any such additional relief as the Court deems proper.

       Defendants David Mackie, Bruce Sharp, and Roy Szarfinski were all representatives of the

City of Hillsdale in various capacities during the times that are the subject of the allegations in the

Plaintiff’s Complaint – Mr. Mackie being the City Manager, Mr. Sharp being a member of the City

Council, and Mr. Szarfinski being a member of the City’s Airport Advisory Committee. As to the

Plaintiff’s official capacity claims, Defendants take the position that Plaintiff’s allegations fail to

demonstrate that any action was taken against him to deprive him of any constitutional right based

on the application of any policy or custom of the City of Hillsdale. For example, it is Defendants’

position that the Plaintiff was not removed as the chairperson of the Airport Advisory Committee

(a purely advisory committee of the City Council of the City of Hillsdale that was created by and

was and is subservient to the City Council) by any action of any of the Defendants, but was instead

replaced as the chairperson at the expiration of his term by way of a vote of the members of the
                                                  2
 Case 1:18-cv-00503-PLM-PJG ECF No. 15 filed 10/17/18 PageID.103 Page 3 of 7



Committee, following a motion supported and approved by the Plaintiff.                Similarly, it is

Defendants position that Plaintiff was not re-appointed to the Committee because Plaintiff had

advised the City’s then-Mayor that Plaintiff would be relocating to the Holland area.

       As to Plaintiff’s personal capacity claims, Defendants Mackie, Sharp, and Szarfinski

generally take the position that: 1) many of the factual allegations that form the basis of Plaintiff’s

putative claims are either false or are pled in a purposefully misleading way; 2) none of the matters

alleged in the Plaintiff’s Complaint rise to the level of a deprivation of any of the Plaintiff’s

constitutional rights; and 3) their conduct was objectively reasonable and none of them engaged

in any conduct that violated clearly established federal law, Defendants maintaining that they have

qualified immunity with respect to Plaintiff’s claims.

       Defendants Jason Walters and Ginger Moore were, respectively, the airport manager and

assistant airport manager. Defendants Walters and Moore were not acting under color of state law

and both are immune from liability pursuant the qualified immunity doctrine. There are multiple

factual disputes regarding the allegations in the complaint. Further, Defendants deny that the facts

as alleged set forth a prima facie case of unconstitutional acts under 42 U.S.C. 1983.

       5.      Prospects of Settlement: The status of settlement negotiations is:

       On October 1, 2018, the parties discussed the prospect of settlement during a telephone

conference between Plaintiff’s counsel and counsel for Defendants; the latter indicated that the

likelihood of settlement was “slim.” However, counsel for Plaintiff remains optimistic that a

settlement agreement can be reached.

       6.      Pendent State Claims: At this time, this case does not include pendent state claims.


       7.      Joinder of Parties and Amendment of Pleadings: The parties expect to file all

motions for joinder of parties to this action and to file all motions to amend the pleadings by

February 19, 2019.
                                                  3
 Case 1:18-cv-00503-PLM-PJG ECF No. 15 filed 10/17/18 PageID.104 Page 4 of 7




       8.     Disclosures and Exchanges:

              (a)        FED. R. CIV. P. 26(a)(1) requires initial disclosures unless the Court orders
                         otherwise. The parties propose the following schedule for Rule 26(a)(1)
                         disclosures: The parties have agreed that exchange initial disclosures by
                         October 29, 2018.

              (b)        The plaintiff expects to be able to furnish the names of plaintiff’s expert
                         witness(es) by January 20, 2019. Defendant expects to be able to furnish
                         the names of defendant’s expert witness(es) by February 19, 2019.

              (c)        It would be advisable in this case to exchange written expert witness
                         reports as contemplated by FED. R. CIV. P. 26(a)(2), within 30 days of the
                         disclosure of each of the parties’ expert witness lists.

              (d)        The parties are unable to agree on voluntary production at this time.

       9.     Discovery: The parties believe that all discovery proceedings can be completed by

April 22, 2019.

       10.    Disclosure or Discovery of Electronically Stored Information: The parties have

discussed the production of electronically stored information and suggest that such information

be handled as follows:

       The parties jointly propose that they each provide all electronically stored information in

“.pdf” format on either a compact disk or USB drive, or that such information be produced in a

printed format, when feasible, and to preserve all meta-data. Where videos and pictures are

discoverable, the parties agree to provide such data on a USB drive or compact disc in a common

playable video format.

       11.    Assertion of Claims of Privilege or Work-Product Immunity After Production.

       The parties jointly agree to a “clawback” provision related to the inadvertent disclosure of

privileged documents or work-product.

       12.     Motions. The parties acknowledge that W.D. Mich. L. Civ. R. 7.1(d) requires

the moving party to ascertain whether the motion will be opposed, and in the case of all


                                                   4
 Case 1:18-cv-00503-PLM-PJG ECF No. 15 filed 10/17/18 PageID.105 Page 5 of 7



nondispositive motions, counsel or pro se parties involved in the dispute shall confer in a good-

faith effort to resolve the dispute. In addition, all nondispositive motions shall be accompanied by

a separately filed certificate.

       The following dispositive motions are contemplated by each party:

        Plaintiff: If necessary, Plaintiff will file a motion for Summary Judgment pursuant to FED.

R. CIV. P. 56.

        Defendants: Defendants anticipate filing a Motion to Dismiss based on qualified

immunity and failure to state a claim upon which relief can be granted. Defendants ask the court

to allow limited discovery on the qualified immunity issue prior to the filing of a qualified

immunity motion. If necessary, Defendants anticipate a summary judgment motion at the close of

discovery based on Plaintiff’s failure to create a question of fact on the alleged constitutional

violations.

       The parties anticipate that all dispositive motions will be filed within 60 days of the close

of discovery.

       13.       Alternative Dispute Resolution. In the interest of conserving judicial resources,

the parties acknowledge that the Court will require the parties to participate in some form of

Alternative Dispute Resolution.

       Plaintiff has no preference with respect to alternative dispute resolution, while Defendants

Mackie, Sharp, and Szarfinski prefer case evaluation pursuant to the Michigan Court Rules.

       14.       Length of Trial: If necessary, counsel estimate that the trial will last

approximately 5 days total, allocated as follows: 3 days for plaintiff’s case, 2 days for

defendant’s case, 0 days for other parties.

       15.       Electronic Document Filing System: Counsel state that they are aware of Local

Civil Rule 5.7(a)’s requirement that attorneys file and serve all documents electronically by


                                                   5
 Case 1:18-cv-00503-PLM-PJG ECF No. 15 filed 10/17/18 PageID.106 Page 6 of 7



means of the Court’s CM/ECF system.



Dated: October 17, 2018               Respectfully submitted,


s/ Nicholas H. Klaus                  s/ Thomas L. Thompson
Nicholas H. Klaus                     Thomas L. Thompson (P48937)
Klaus Law PLLC                        Lovinger & Thompson, P.C.
520 South Union St.                   91 S. Broad St., P.O. Box 358
Traverse City, MI 49684               Hillsdale, Michigan 49242
Phone: (313)-757-2052                 Voice: (517) 439-1421
Facsimile: (313) 922-5117             Facsimile: (517) 439-9030
Email: nicholas@klauslawpllc.com      Email: tlthompsonsr@me.com
Attorney for Plaintiff                Attorneys for Defendants
                                      Mackie, Szarfinski, and Sharp


                                      s/ Daniel P. Steele
                                      Daniel P. Steele (P34295)
                                      Law Office of Daniel P. Steele, PLLC
                                      33470 Lyndon, Suite 100
                                      Livonia, Michigan 48154
                                      Voice: (248) 830-6312
                                      Facsimile: (734) 425-6553
                                      Email: dan@dansteelelaw.com
                                      Attorney for Defendants Walters
                                      and Moore




                                      6
 Case 1:18-cv-00503-PLM-PJG ECF No. 15 filed 10/17/18 PageID.107 Page 7 of 7



                                   CERTIFICATE OF SERVICE

       I, Nicholas H. Klaus hereby certify that on October 17, 2018 I caused a true and correct

copy of the foregoing document titled Joint Status Report to be served via electronic filing on

the following counsel of record:

                                               Thomas L. Thompson (P48937)
                                               Lovinger & Thompson, P.C.
                                               91 S. Broad St., P.O. Box 358
                                               Hillsdale, Michigan 49242
                                               Voice: (517) 439-1421
                                               Facsimile: (517) 439-9030
                                               Email: tlthompsonsr@me.com
                                               Attorneys for Defendants
                                               Mackie, Szarfinski, and Sharp

                                               Daniel P. Steele (P34295)
                                               Law Office of Daniel P. Steele, PLLC
                                               33470 Lyndon, Suite 100
                                               Livonia, Michigan 48154
                                               Voice: (248) 830-6312
                                               Facsimile: (734) 425-6553
                                               Email: dan@dansteelelaw.com
                                               Attorney for Defendants Walters
                                               and Moore


                                           By: s/ Nicholas H. Klaus__
